Citation Nr: 1420410	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-10 881	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or depression.  

3.  Entitlement to a compensable rating (evaluation) for bilateral hearing loss.  

4.  Entitlement to an increased rating (evaluation) in excess of 10 percent for degenerative arthritis of the right elbow.  

5.  Entitlement to an increased rating (evaluation) in excess of 10 percent for arthropathy with scar of the left thumb.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of an increased rating for arthropathy with scar of the left thumb is requested.

2.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all remaining issues on appeal is requested.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met on the issue of service connection for a back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met on the issue of service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met on the issue of a compensable rating (evaluation) for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met on the issue of service connection for an increased rating (evaluation) in excess of 10 percent for degenerative arthritis of the right elbow.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met on the issue of service connection for an increased rating (evaluation) in excess of 10 percent for arthropathy with scar of the left thumb.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of an increased rating for arthropathy with scar of the left thumb is requested.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all remaining issues on appeal is requested.

There remain no allegations of errors of fact or law for appellate consideration as to the issues that were on appeal, namely, service connection for a back disorder, service connection for a psychiatric disorder, claimed as PTSD and/or depression, entitlement to a compensable rating (evaluation) for bilateral hearing loss, entitlement to an increased rating (evaluation) in excess of 10 percent for degenerative arthritis of the right elbow, and entitlement to an increased rating (evaluation) in excess of 10 percent for arthropathy with scar of the left thumb.  Accordingly, the Board does not have jurisdiction to review the appeal as to all issues, and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204. 



ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


